Citation Nr: 1624042	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-33 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a left eye injury.

2.  Entitlement to service connection for residuals of a nose injury.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4.  Entitlement to service connection for residuals of a dental injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1959 to September 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Buffalo, New York Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran had requested a Travel Board hearing; in March 2013 correspondence, he withdrew the request.  In February 2015, the case was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for residuals of a broken nose and a dental injury are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action on his part is required.


FINDINGS OF FACT

1.  During, service, the Veteran sustained a left eye contusion that was apparently acute and resolved without residuals; his current left eye cataracts are not shown to be related to his service or the left eye contusion sustained therein.

2.  During service, the Veteran sustained a concussion; no residual disability or impairment is shown.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left eye contusion is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Service connection for residuals of a TBI is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As the claims seeking service connection for residuals of a broken nose and a dental injury are being remanded at this time, a discussion of the VCAA's impact on such matters is not necessary, as any notice or duty to assist omissions are harmless.  With respect to service connection for residuals of a left eye contusion and a TBI, VA's duty to notify was satisfied by a letter dated in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  To the extent that any pertinent private records remain outstanding, the Board notes that the ultimate burden of ensuring VA receives such records is on the Veteran himself.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  He has not identified any evidence pertinent to the claims being addressed on the merits that remains outstanding.  In February 2015, the Board remanded these matters for VA examinations to ascertain the existence, nature, and likely etiology of the claimed disabilities.  The AOJ has complied with the remand by arranging for June 2015 VA examinations, the reports of which reflect consideration of the entire record and include adequate rationale for the opinions provided.  Thus, they are adequate for rating purposes.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by peacetime military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Residuals of Left Eye Contusion

The Veteran's service enlistment examination did not note any eye problems.  July 1961 records note that, in June 1961, he was admitted to a hospital with a history of a contusion to the left eye sustained in a motor vehicle accident.  Physical examination on admission revealed swelling of the left eyelid.  There is no record of treatment for eye complaints later in service, and on service separation examination, no eye problems were noted or reported.

January 2008 postservice private records note the Veteran denied double or blurry vision.  Physical examination found extraocular movements were intact, pupils were equal, round, and reactive to light, and discs were sharp bilaterally.  May 2010 private records note complaints of left eye swelling and redness.  The diagnosis was left eye conjunctivitis.  In December 2010, the Veteran claimed service connection for a left eye contusion claimed to have resulted from a truck accident in service.  

On June 2015 VA examination, the diagnosis was cataracts in both eyes.  The Veteran said he was severely injured in a motor vehicle accident in service, sustaining a left eye injury.  He denied having any eye surgery.  The examiner indicated there was no evidence of an afferent pupillary defect, limitations in ocular motility or diplopia to suggest muscle entrapment from the contusion injury in service, or chronic long-standing injuries including absence of any optic nerve damage to suggest glaucoma or macular disease related to trauma in service.  There was also no evidence of optic nerve pallor or evidence of scarring in the peripheral retina to suggest prior ocular trauma in either eye.  The examiner opined that, in the absence of any ocular findings, the contusion in service was self-limited, and noted that there was no report of any eye surgery or suturing noted during or after the incident.  The examiner could not identify any disabilities on examination that were chronic and emanating from the left eye contusion in service.  While the Veteran did have cataracts in both eyes, they were consistent with aging.

The Board acknowledges the May 2010 private notation of left eye conjunctivitis, but finds there is no indication that such was a diagnosis of chronic disability.  Notably, on June 2015 VA eye examination, there were no complaints or findings related to conjunctivitis, reflecting that the conjunctivitis noted by the private provider was an acute and transitory problem that resolved.  The only diagnosis of current chronic eye disability shown in the record is that of cataracts (found on June 2015 VA examination), which the examiner opined, based on clinical findings, are not due to trauma in service.  

It is clear from the evidence that the Veteran sustained a left eye contusion during service.  However, a chronic, residual eye disability was not manifested during service.  Moreover, his cataracts, the only eye disability currently shown, have been established by competent medical evidence to be due to aging, and not to trauma in service.  The Veteran's own opinion that his current cataract disability is related to his left eye contusion in service is not competent evidence in this matter.  The etiology of an eye disability such as cataracts is a complex medical question beyond the scope of common knowledge or capability of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The Veteran is a layperson and does not cite to supporting medical opinion or evidence.  The only competent evidence in the matter is the opinion by the June 2015 VA examiner who provided detailed explanation with citation to specific clinical findings for the opinion that the cataracts are not due to trauma in service.  The provider is a medical professional with subject matter expertise.  The opinion is probative evidence in the matter, and persuasive.

TBI Residuals

The Veteran's STRs note that, in June 1961, he was admitted to a hospital with a history of a concussion sustained in a motor vehicle accident.  Later STRs do not note residual complaints, and on service separation examination, no residuals of the injury were noted or reported.  

In December 2010, the Veteran claimed service connection for residuals of a concussion in a truck accident in service.  

On June 2015 VA examination, the examiner noted the Veteran sustained a TBI in July 1961, citing to STRs documenting a concussion during service.  However, she indicated that no residuals of a TBI were found.  She noted that the service separation examination report did not note any abnormalities or complaints related to the concussion in service.  She also cited to a May 2015 neuropsychology consultation report that noted a June 1961 motor vehicle accident during which the Veteran lost consciousness, and sustained a concussion and left eye contusion.  The neuropsychologist noted the Veteran's current cognitive functioning is characterized by selective areas of relative cognitive weakness in the context of otherwise intact cognitive abilities.  He sometimes had poor encoding and recall of verbal information, though this varied significantly across tasks and was sometimes fully within normal limits.  There was no evidence of rapid forgetting, and while he performed below average on select executive functioning tasks, this seemed largely restricted to verbal tasks, which was presumed to be a relative weakness compared to visual-spatial skills.  Cognitive performance was no worse than expected for someone of his age and education, even with remote exposure from what was deemed a likely moderate TBI.  The examiner felt it possible that his mood, personality, and perception that his head injury was "ignored" at the time may make him more sensitive to perceived cognitive changes.  The diagnosis provided was "unspecified neurocognitive disorder," and the examiner opined that, "despite a significant head injury at the time, he had recovered to the point that his cognitive functioning is not below age-based expectation and does not suggest specific deficits."  Based on the above, the examiner concluded that the concussion during active duty was acute and resolved with no current residuals.

The record amply shows the Veteran sustained a concussion in service.  What remains necessary to establish service connection for disability due to TBI  is evidence of current (i.e., during the pendency of the instant claim) pathology and impairment that is related to the concussion.  That is a medical question and requires medical expertise.  Jandreau, 492 F.3d at 1377.  The only medical (and therefore competent) evidence in the record that addresses whether or not the Veteran has a disability that is a residual of a concussion is the report of the June 2015 VA examination with the opinion then provided.  The examiner reported findings in detail and explained why there are not residuals of a concussion.  The examiner is a medical professional and her opinion is competent and probative evidence in the matter.

The Veteran has not submitted any medical evidence showing symptoms or impairment that are residuals of a TBI.  Notably, the June 2015 examiner cited to a report of a neuropsychology evaluation finding that the Veteran's cognitive functioning was not below age-based expectation and did not suggest specific deficits, despite the TBI in service.  Absent any medical evidence showing that the Veteran has current residuals of a concussion, the June 2015 examiner's opinion is persuasive.  

As the evidence does not show the present disability for which service connection is sought (residuals of a TBI), service connection for residuals of a TBI in service is not warranted.  Brammer, 3 Vet. App. at 225.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims seeking service connection for residuals of a left eye contusion and TBI in service, the benefit of the doubt rule does not apply, and the appeals in these matters must be denied.


ORDER

Service connection for residuals of a left eye contusion is denied.

Service connection for residuals of a TBI is denied.


REMAND

The Board's February 2015 remand directed the AOJ to arrange for VA examinations assessing the Veteran's claimed residuals of a broken nose and dental injury.  Specifically, the Board directed that examiners should opine whether or not the Veteran had residuals of either nasal or dental injuries during service (as a result of the documented motor vehicle accident therein).  On June 2015 VA nasal examination, the Veteran alleged that he sustained a broken nose in the accident, and had to undergo surgery to correct a deviated nasal septum in the mid-1980s.  His wife also submitted a statement to that effect in December 2012.  However, the June 2015 examiner concluded that there were no signs of a residual nasal disability (but without the benefit of imaging studies to confirm or rebut the reports of pathology due to a nasal fracture).  Therefore, the report of that examination is inadequate for rating purposes.  On May 2015 dental examination, periodontal disease was diagnosed.  The examiner did not opine whether or not any dental disability may be the result of trauma sustained in a June 1961 vehicle accident.  Thus, the May 2015 dental examination report is also inadequate for rating purposes.  In light of the above, new examinations are necessary.

Furthermore, the record does not show any development for records of the nasal surgery the Veteran has reported or the oral surgery he reported.  Records of such treatment may contain pertinent information and should be secured, if available.  The record reflects the Veteran established entitlement to VA care in October 2009.  The most recent records of such treatment are dated in January 2010.  Outstanding records of subsequent VA dental or ENT treatment may contain pertinent information and are constructively of record, and must also be secured. 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to provide the identifying information and authorizations necessary to secure for the record complete clinical copies of all records of private evaluations or treatment the Veteran received for a deviated septum from Auburn Memorial Hospital in the 1980s, or for a dental problem in Newark, New York around the same time.  The AOJ should also secure for the record complete clinical records of all VA evaluations or treatment the Veteran has received for a nasal disability or a dental disability that are not already in the record, to specifically include any dated since January 2010.  If any records sought are unavailable, it should be so noted for the record, with explanation for their unavailability.

2. The AOJ should thereafter arrange for an ENT examination of the Veteran to determine the nature and likely etiology of any nasal disability.  The record must be reviewed by the examiner in conjunction with the examination, and testing should include diagnostic studies to discern whether the Veteran has undergone surgery to correct a nasal deviation or residuals of a nasal fracture.  Based on a review of the entire record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by diagnosis, any (and each) nasal disability entity found.  Specifically, is there evidence in imaging studies of a past nasal fracture or surgically corrected deviated septum?

b. Please identify the likely etiology for each nasal disability entity found.  Specifically, is it at least as likely as not (a 50 percent or better probability) that the disability is a residual of an injury (such as fracture) sustained in a June 1961 motor vehicle accident in service?

All opinions must include rationale.

3. The AOJ should also arrange for a dental examination of the Veteran to determine whether he has any dental disability that is a residual of trauma in service.  The entire record must be reviewed in conjunction with the examination, and any tests or studies indicated must be completed.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by diagnosis, each dental disability entity found.

b. Please identify the likely etiology for each dental disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is a residual of dental trauma sustained in a June 1961 motor vehicle accident in service?

All opinions must include rationale.

4. The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


